Title: From Thomas Jefferson to Mr. Callis, 2 December 1825
From: Jefferson, Thomas
To: Callis, Mr.


Dear Sir
Monticello
Dec. 2. 25
I have been informed by some of our neighbors that you have been fortunate enough to make turnips to spare & for sale. if so, I shall be very glad to become a purchaser of 10. or 15. bushels. will you be so good as to let me know if you can spare that much or how much and the price. if you have them I will send a cart in 2. or 3. days with the money, and be thankful for the supply.yours with great respect and esteemTh: Jefferson